Per Curiam. (Opinion on petition for rehearing filed February 5, 1884.) Upon' the petition of appellee, a rehearing was granted in this cause. Having again considered the evidence in the record in the light of the suggestions furnished by said petition— for no farther argument has been presented — we discover no sufficient reason for any modification of the views and conclusions expressed in the opinion heretofore filed herein. And since these views charge appellant with a greater liability than he admits to be either just in fact or warranted by the evidence, we can not without his consent, upon request of appellee, give such directions to the circuit court. as will put the case at once in a condition for appeal to the Supreme Court. Reversed and remanded.